PER CURIAM.
This case came to be heard on the record and briefs and oral argument of counsel; and it appearing that the appellant voluntarily consented to a search of his premises, and thus waived any claim that his constitutional rights were invaded, Waxman v. United States, 9 Cir., 12 F.2d 775, certiorari denied, 273 U.S. 716, 47 S.Ct. 108, 71 L.Ed. 855.
And no reversible error appearing in the record:
It is ordered that the judgment be, and it hereby is, affirmed, for the reasons stated by the District Court in the colloquy on the motion to suppress testimony.